202 S.W.3d 45 (2006)
ADAM R. BRETHOLD, Appellant,
v.
STATE OF MISSOURI Respondent.
No. ED 87170
Missouri Court of Appeals, Eastern District, Division Two.
September 26, 2006
Michelle M. Rivera, St. Louis, MO, for Appellant.
Jeremiah W. (Jay) Nixon, Attorney General, Robert J. Bartholomew, Jr., Asst. Attorney General, Jefferson City, MO, for Respondent.
Before George W. Draper III, P.J. and Gary M. Gaertner, Sr. and Robert G. Dowd, Jr., JJ.

ORDER
PER CURIAM.
Adam R. Brethold (Movant) appeals from the denial of his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. Movant contends the motion court erred in denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing because he pleaded facts showing his trial counsel was ineffective for failing to call Movant to testify at the hearing on his motion to suppress.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. The motion court's findings of fact and conclusions of law are not clearly erroneous. "Missouri Supreme Court Rule 24.035" 1Rule 29.15(k) Deck v. State, 68 S.W.3d 418, 424 (Mo. banc 2002) Holman v. State, 88 S.W.3d 105, 109 (Mo. App. E.D. 2002)". An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).